Citation Nr: 1041292	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-37 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an effective date earlier than January 26, 
2005, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and April 2006 rating decisions by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) and the VA Regional Office (RO) in Pittsburgh, 
Pennsylvania, respectively.  In the August 2005 rating decision, 
the Veteran was granted service connection for PTSD, with an 
initial rating of 30 percent disabling, effective January 26, 
2005.  He filed a timely appeal to the effective date of the 
award.  In the April 2006 rating decision, the Veteran was 
granted service connection for hypertension, and awarded a 
noncompensable rating effective September 19, 2001.  He filed a 
timely appeal concerning the noncompensable rating.

The Veteran was scheduled for a videoconference hearing in May 
2009; however, the Veteran did not report to the scheduled 
hearing.  His request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).

The  issue of entitlement to an increased rating for PTSD 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
matter and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
claim.  During the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (the Court) issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
finding that the VCAA notice requirements applied to all elements 
of a claim.  While the Veteran was provided Dingess notice in a 
May 2006 notification of decision letter, he was not provided 
notice in a VCAA notification letter.  As the case is being 
remanded for additional development, appropriate action should be 
taken to ensure adequate VCAA notice as to all elements of the 
claim is provided.

The Veteran's spouse, in a January 2007 statement, reported that 
the Veteran had applied for Social Security Administration (SSA) 
disability benefits.  She indicated that he was applying for SSA 
benefits due to his hypertension and heart condition.  In an 
October 2007 VA treatment record, it was noted that the Veteran 
was receiving SSA benefits.  Records pertaining to the award of 
such benefits by the SSA have not been associated with the 
record.  Such records may be of significant probative value in 
determining whether an increased rating for hypertension may be 
granted in this case.  As the Court of Appeals for Veterans 
Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), the duty to assist requires the VA to attempt to obtain 
records from other Federal agencies, including the SSA, when the 
VA has notice of the existence of such records.  Thus, the AMC/RO 
must request complete copies of the SSA records utilized in 
awarding him disability benefits.  If the AMC/RO is unable to 
obtain any of the above records, or after continued efforts to 
obtain any of the above records it is concluded that it is 
reasonably certain that they do not exist or further efforts to 
obtain them would be futile, the Veteran should be notified 
accordingly.  See 38 C.F.R. § 3.159(e). 

In May 2007, the Veteran submitted an authorization form (VA Form 
21-4142) allowing for the release of medical records from Elk 
County Medical Associates regarding his various disorders, 
including hypertension and a psychiatric disorder.  It does not 
appear that an attempt was made to acquire those records.

The Veteran has been provided a VA examination for his 
hypertension since October 2007.  A current assessment of this 
disease would be helpful in determining its severity. 

The Veteran filed a claim for service connection for PTSD in 
September 2001.  He was afforded a VA examination in May 2002.  
The examiner noted that the Veteran had some episodic painful 
recollection about his experiences in Vietnam, and he reacted to 
them in a specifically emotion manner.  However, the examiner 
noted that the Veteran did not have the overall psychological 
profile to meet the criteria for PTSD, as defined by the DSM-IV.

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2010).  For VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the DSM-
IV.  See 38 C.F.R. § 3.304(f).  

The Veteran submitted a statement from his treating counselor at 
the Nelson Behavioral Center, dated February 2004.  The 
counselor, M.S.N., PhD, noted that he had been referred to the 
Behavioral Center, by the Erie VAMC, in September 2003 for 
treatment of PTSD.  She also opined that his symptoms fit the 
DSM-IV clinical diagnostic criteria for a diagnosis of PTSD.  She 
related this diagnosis of PTSD to his in-service stressors (the 
Veteran is a Purple Heart recipient).  

During his June 2004 Board hearing, the Veteran testified that he 
sought treatment at the Behavioral Center once a week.  He noted 
that he sought treatment there because it was significantly 
closer to his home (the Eerie VAMC was noted to be 150 miles 
away).  He also reported that he was referred to the Behavioral 
Center by his Eerie VAMC physician.  He indicated that he had on 
occasion also sought treatment for his psychiatric condition at 
the Eerie Vet Center.  He provided copies of medication 
instructions for Prozac and Klonopin, which he stated were 
prescribed to him for treatment of his PTSD (seemingly by an 
Eerie VAMC physician).  

The Veteran was afforded an additional VA PTSD examination in 
January 2005.  During the examination, the examiner commented on 
VA treatment records not available in the claims folder.  This 
included noting that the Veteran started outpatient counseling in 
2002 at the Nelson Behavioral Center, and that he was diagnosed 
with PTSD in 2004 by a social worker at the Erie VAMC.  He also 
reported to the examiner that he was prescribed Prozac by Dr. P., 
a private physician, in the 1980s.

Treatment records from the Erie VAMC (after 2001), from the Erie 
Vet Center, and from the Nelson Behavioral Center are not a part 
of the record.  VA treatment records prior to 2005, from both the 
Erie VAMC and the Erie Vet Center, should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim.)  

Additionally, the RO/AMC should contact the Veteran and request 
that he provide information and consent to release forms for his 
non-VA treatment.  The Board notes that in January 2005, 
following a Board remand, the AMC sent a request for information 
regarding his treatment and supplied consent to release medical 
information forms to the Veteran.  He responded in March 2005 
that he did not have any additional information to provide.  The 
Board points out that the Court has held that VA's "duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If a Veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining relevant 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009), and as outlined in 
Dingess/Hartman are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2010).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his PTSD/psychiatric 
disability and his hypertension.  Of 
particular interest are any private or VA 
treatment records dated prior to 2005, 
including any treatment records from the 
Erie VAMC, the Erie Vet Center, the Nelson 
Behavioral Center, and any records from 
private physician Dr. P (treatment in the 
1980s), as well as records from the Elk 
County Medical Associates.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All records 
received by the AMC/RO must be added to 
the claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect must be added to the claims 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

4.  The Veteran should be afforded a VA 
hypertension examination to assess the 
severity of the disease.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for Hypertension Examination.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  The AMC/RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



